EXHIBIT 10.1

AGREEMENT

AGREEMENT, dated February 8, 2007, between ZYGO CORPORATION, a Delaware
corporation with an office at Laurel Brook Road, Middlefield, Connecticut 06455
(the “Company”), and CARL A. ZANONI, residing at 99 Long Hill Road, Middlefield,
Connecticut 06455 (“Zanoni”).

W I T N E S S E T H :

WHEREAS, Zanoni is a founder of the Company and has been critically involved in
the development of many of the Company’s products and product strategies since
its formation, including serving currently as the Senior Vice President,
Technology of the Company; and

WHEREAS, the Company desires to prohibit the ability of Zanoni to compete with
the Company, after he ceases to be employed by the Company, and Zanoni agrees to
so restrict his activities, all upon the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

          1.       AGREEMENT NOT TO COMPETE.

                    (a)      Zanoni agrees that commencing upon the first
calendar date that Zanoni ceases to be employed by the Company (the
“Commencement Date”) through and including the fourth anniversary of such date
(such four year period being referred to herein as the “Non-Competition
Period”), Zanoni shall, not directly or indirectly, as owner, partner, joint
venturer, stockholder, employee, broker, agent, principal, trustee, corporate
officer, director, licensor, or in any capacity whatsoever engage in, become
financially interested in, be employed by, render any consultation or business
advice with respect to, or have any connection with, any business engaged in the
research, development, testing, design, manufacture, sale, lease, marketing,
utilization or exploitation of any products or services which are designed for
the same purpose as, are similar to, or are otherwise competitive with, products
or services of the Company or any of its subsidiaries in any geographic area
where, at the time of the termination of his employment hereunder, the business
of the Company or any of its subsidiaries was being conducted or was proposed to
be conducted in any manner whatsoever; provided, however, that Zanoni may own
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such corporation; provided, further, that
in the event Zanoni’s employment is terminated by the Company for “justifiable
cause” (as defined in subsection (b) below), then the Company, at its sole
option and discretion, shall have the right to cancel this Agreement (including
the payments contemplated in Section 2 hereof) without further obligation on the
part of either party, except as otherwise provided by law. Notwithstanding the
foregoing (but subject to the second proviso above), Zanoni agrees that his
employment with the Company shall cease at the close of business on February 28,
2009, if not earlier terminated by Zanoni or the Company.

- 1 -

--------------------------------------------------------------------------------



               (b)      As used herein, the term “justifiable cause” shall mean
and be limited to: Zanoni’s willful and material breach (after reasonable notice
and a 10 day opportunity to cure, if possible) prior to the Commencement Date of
the performance of his employment duties taken as a whole; willful or purposeful
misconduct on the part of Zanoni that is materially damaging or detrimental to
the Company; Zanoni’s conviction (which, through lapse of time or otherwise, is
not subject to appeal) of any crime or offense (i) involving money or other
property of the Company or its subsidiaries or (ii) which constitutes a felony
in the jurisdiction involved; Zanoni’s performance of any act or his failure to
act, for which if he were prosecuted and convicted, a crime or offense involving
money or property of the Company or its subsidiaries, or which constitutes a
felony in the jurisdiction involved, would have occurred; Zanoni’s willful
disclosure (after 10 days notice) to any person, firm or corporation other than
the Company, its subsidiaries and its and their directors, officers and
employees, of any confidential information or trade secret of the Company or any
of its subsidiaries; or Zanoni’s willful attempt to secure any personal profit
in connection with the business of the Company or any of its subsidiaries. For
purpose of this subparagraph, the term “confidential information” means
information, technical data, or know-how of a proprietary nature or which is
otherwise confidential or non-public, including but not limited to, that which
relates to patents, patent applications, computer object or source code,
algorithms, research, product plans, business plans, financial data, products,
services, customers, markets, manufacturing processes, developments, inventions,
processes, designs, drawings, engineering, hardware configuration information,
marketing or finances; provided such term does not include information which (i)
is or becomes generally available to the public other than as a result of a
breach of this agreement by Zanoni, (ii) becomes available to Zanoni on a
non-confidential basis from a source other than the Company, which source is not
prohibited from transmitting the information to Zanoni by any legal, contractual
or fiduciary obligations, or (iii) is required to be disclosed by Zanoni as a
result of legal process, the failure for which to disclose would result in
Zanoni being held liable for contempt or suffering other censure or penalty.

               (c)      If any portion of the restriction set forth in this
Section 1 should, for any reason whatsoever, be declared invalid by a court of
competent jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

               (d)      Zanoni acknowledges that the Company conducts business
on a worldwide basis, that its sales and marketing prospects are for continued
expansion into world markets and that, therefore, the territorial and time
limitations set forth in this Section 1 are reasonable and properly required for
the adequate protection of the business of the Company and its subsidiaries. In
the event any such territorial or time limitation is deemed to be unreasonable
by a court of competent jurisdiction, Zanoni agrees to the reduction of the
territorial or time limitation to the area or period which such court deems
reasonable.

        2.    COMPENSATION.

               (a)      In consideration of Zanoni’s agreement not to compete
with the Company as provided herein, the Company agrees to pay, or cause to be
paid, to Zanoni, and Zanoni agrees to accept, the following amounts (the
“Non-Competition Payments”):

- 2 -

--------------------------------------------------------------------------------




               

          (i)      On the Commencement Date, an amount equal to the base annual
salary then being paid to Zanoni by the Company (the “Base Amount”), payable in
one lump sum. However, said Base Amount will not be less than $274,300;

          (ii)      During the first year of the Non-Competition Period, an
amount equal to the sum of 85% of the Base Amount;

          (iii)      During the second year of the Non-Competition Period, an
amount equal to the sum of 65% of the Base Amount;

          (iv)      During the third year of the Non-Competition Period, an
amount equal to the sum of 45% of the Base Amount; and

          (v)      During the fourth year of the Non-Competition Period, an
amount equal to the sum of 25% of the Base Amount.

The Non-Competition Payments payable during each year of the Non-Competition
Period (i.e., each of the payments referred to in items (ii)-(v) above) shall be
paid in equal quarterly installments, commencing on the first business day of
each such year and subsequent quarters.

                (b)      Notwithstanding the foregoing, in the event this
Agreement terminates at any time during the Non-Competition Period as a result
of the death of Zanoni, the estate (or beneficiaries) of Zanoni shall receive
from the Company a lump sum cash payment equal to the lesser of the Base Amount
or the aggregate remaining Non-Competition Payments otherwise required to be
made hereunder. For clarification, this lump sum payment shall be in addition to
all Non-Competition Payments (i) paid by the Company to Zanoni prior to his
death or (ii) which have accrued and are owing to Zanoni (based on the schedule
set forth in subparagraph 2(a) above) through the date of his death, but which
have not yet been paid.

       3.      CONSULTANCY.

                 Zanoni and the Company understand that the Company may, but is
under no obligation to, retain Zanoni as an independent consultant subsequent to
the Commencement Date, upon such terms and conditions as shall be mutually
agreed to between Zanoni and the Company. The termination of Zanoni’s consulting
services, if applicable, shall not terminate the obligations of Zanoni or the
Company under this Agreement. The foregoing in no way shall imply a continuing
obligation on the part of the Company to employ Zanoni for any period of time
subsequent to the execution of this Agreement.

     4.         BOARD POSITION

                 It is understood and agreed that without the prior written
consent of the Company and its Board, Zanoni shall not seek re-election as a
director of the Company at any time commencing with and after the Annual
Stockholders Meeting expected to be held in November 2008.

- 3 -

--------------------------------------------------------------------------------



     5.         REPRESENTATIONS AND AGREEMENTS OF ZANONI.

                 Zanoni represents and warrants that he is free to enter into
this Agreement and that there are no contracts or understandings, restrictive
covenants or other restrictions, whether written or oral, preventing him from
satisfying his obligations hereunder.

     6.         NO AUTHORITY.

                 The parties hereto intend, and it is agreed, that subsequent to
the Commencement Date (whether or not during the Non-Competition Period), Zanoni
shall not act as, or be deemed to be, or otherwise represent himself to others
to be, an employee of the Company. During such time, Zanoni shall have no
authority to sign contracts for or otherwise bind, obligate or commit the
Company without the express written authorization from the Company. Zanoni
understands and agrees that subsequent to the Commencement Date (whether or not
during the Non-Competition Period), he will not be eligible to participate in
any plan or program maintained for employees of the Company, except as
specifically otherwise set forth in an agreement with the Company or provided by
applicable state and federal laws.

     7.         NON-SOLICITATION.

                 Zanoni agrees that until such time as this Agreement is
terminated or expires pursuant to its terms and for a period of one (1) year
thereafter, Zanoni shall not, directly or indirectly, request or cause
contracting parties, suppliers or customers with whom the Company or any of its
subsidiaries has a business relationship to cancel or terminate any such
business relationship with the Company or any of its subsidiaries or solicit,
interfere with or entice from the Company any employee or person who ceased to
be employed by the Company for not more than twelve months prior thereto
(provided, however, Zanoni may solicit former employees with the express written
approval of the Company). If any portion of the restrictions set forth in this
Section 7 should, for any reason whatsoever, be declared invalid by a court of
competent jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

     8.         AMENDMENT OR ALTERATION.

                 No amendment or alteration of the terms of this Agreement shall
be valid unless made in writing and signed by both of the parties hereto.

     9.         GOVERNING LAW.

                 This Agreement shall be governed by the laws of the State of
Connecticut applicable to agreements made and to be performed therein and both
parties agree to submit to the jurisdiction of the laws of Connecticut.

- 4 -

--------------------------------------------------------------------------------



     10.       SEVERABILITY.

                 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

     11.       NOTICES.

                 Any notices required or permitted to be given hereunder shall
be sufficient if in writing, and if delivered by hand or overnight courier, or
sent by certified mail, return receipt requested, to the addresses set forth
above or such other address as either party may from time to time designate in
writing to the other, and shall be deemed given as of the date of the delivery
or mailing.

     12.       WAIVER OR BREACH.

                 It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

     13.        ENTIRE AGREEMENT AND BINDING EFFECT.

                 This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
heirs, successors and assigns. Any proposed purchaser or transferee of all or
substantially all the stock or assets of the Company shall be required, as a
condition to any such purchase or transfer, to agree to be substituted for the
Company hereunder and to be bound by the terms and conditions of the Company
hereunder, as if originally a party hereto.

     14.       SURVIVAL.

                 The termination of the Non-Competition Payments shall not
affect the enforceability of Sections 4, 6, 7 and 16 hereof.

     15.       FURTHER ASSURANCES.

                 The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

     16.       ARBITRATION.

                 Any controversy or claim between the parties hereto regarding,
arising out of or related to this Agreement shall be settled by arbitration in
the state of Connecticut in accordance with the Rules of the American
Arbitration Association, and judgment upon the award rendered in the arbitration
may be entered in any court having jurisdiction thereof.

     - 5 -

--------------------------------------------------------------------------------



     17.        HEADINGS.

                  The Section headings appearing in this Agreement are for the
purposes of easy reference and shall not be considered a part of this Agreement
or in any way modify, amend or affect its provisions.

* * *

- 6 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

  ZYGO CORPORATION

By: /s/ J. Bruce Robinson 
Name: J. Bruce Robinson,
Title: President and CEO

/s/ Carl A. Zanoni 
CARL A. ZANONI

 

- 7 -

--------------------------------------------------------------------------------